Nina Cešarek, Notary Public

Kocevje, Trg zbora odposlancev 66

 

Ref. No.: SV 45/03

 

NOTARIAL PROTOCOL

 

The following parties appeared in front of me, Notary Public, in the offices of
PRO PLUS d.o.o., Ljubljana, Kranjceva 26 (twenty-six):

a) PRODUKCIJA PLUS service company d.o.o., Ljubljana, Ljubljana, Kranjceva 26
(twenty-six) represented by General Director, Jurenec Marijan, born on
28.10.1957 (twenty-eighth of October one thousand nine hundred and fifty-seven),
residing in Radomlje, Precna ulica 1 (one), as Transferor,

b) Ujcic Janez, born on 24.02.1945 (twenty-fourth of February one thousand nine
hundred and forty-five), residing in Maribor, Ulica obnove 9 (nine), as
Transferee,

c) Vidmar Lenko, born on 01.03.1952 (first of March one thousand nine hundred
and fifty-two) residing at 15 (fifteen) Vukovski dol, represented by Ujcic
Janez, born on 24.02.1945 (twenty-fourth of February one thousand nine hundred
and forty-five), residing in Maribor, Ulica obnove 9 (nine), as Seller.

The identity of the parties was established as follows:

a) PRODUKCIJA PLUS service company d.o.o., Ljubljana; a company registered in
the Court Register of the District Court of Ljubljana, reg. No.
1(one)/26519(twenty-six thousand five hundred and nineteen)/00(zero zero),

Jurenec Marijan: Personally known to Notary Public,

b,c) Ujcic Janez: Personally known to Notary Public,

The parties have agreed to enter into the following:

SHARE TRANSFER AGREEMENT RE TELE 59,

The text of which was presented in the form of a private document.

I, Notary Public, established that the private document in its form and contents
complies with the regulations on the notary document pursuant to the provisions
of Articles 31 to 35 and 43 of the Notary Act, therefore I confirm it pursuant
to the provisions of Articles 49 and 50 of the same Act. I attach the document
to this Notary Protocol in the prescribed way and the document becomes its
constituent part.

I read this Notary Protocol to the parties and instruct them on the legal
consequences of the legal transaction, after which the parties declare that they
have been acquainted with the entire contents of the document, that the contents
correspond to their will, then they approve the document and sign it in front of
me.

This Notary Protocol has been attached two powers of attorney.

This Notary Protocol has been written in five copies; The original is kept with
Notary Public, while the parties receive the first three copies of the original
of the Notary Protocol and one copies is intended to file an application for a
registration of the changes in the Court Registers of the District Court in
Maribor.

The parties have agreed that further copies of the Notary Protocol can be issued
several times.

Ljubljana, 30.01.2003 (thirtieth January two thousand and three)

 

Signed by: Signature and seal of Notary Public:

 

     

 

--------------------------------------------------------------------------------

1. Produkcija Plus d.o.o., a Slovene corporation with its principal headquarters
at Kranjceva 26, Ljubljana, represented by duly authorized general director
Marijan Jurenec (hereinafter referred to as Transferor),

 

2. Janez Ujcic, a Slovene citizen residing at 9 Ulica obnove, 2000 Maribor 
(hereinafter referred to as Transferee),

 

and

 

3. Lenko Vidmar, a Slovene citizen residing at 15 Vukovski dol, 2221 Jarenina
(hereinafter referred to as Transferee)

 

have agreed to enter into the following:

 

 

SHARE TRANSFER AGREEMENT

RE TELE 59

 

 

 

Article I. RECITALS

 

                      A. The parties hereto establish that:

 

                      1. Transferor is the holder of a business share in the
company TELE 59 d.o.o., Maribor, registered at Court Register of the District
Court of Maribor under the registration number 1/6087/00.

 

                      2. The Transferee has agreed in accordance with its
activities the interest to acquire these business shares and Transferor to
transfer such business share into the property of Transferee.

 

                      B. THEREFORE the parties hereto agree as follows:

 

 

Article II.  Object of this Agreement

 

                      A. The Transferor hereby transfers and conveys to the
Transferees a part of its business share in the aggregate nominal amount of
42,000.00 (forty two thousand) SIT, which represents a 2% (two percent) share of
the total capital, to each Transferee one part of its business share in the
nominal amount of 21,000.00 (twenty one thousand) SIT, which represents 1 (one)
%.

 

                      B. Transferee accepts and takes over the said business
share.

 

 

Article III.  Consideration

 

                      A. This transfer is being made and accepted for the agreed
consideration of 42,000.00 (forty two thousand) SIT.

 

 

Article IV.  Transfer of the business share

 

     

 

--------------------------------------------------------------------------------

                      A. The transfer contemplated hereunder shall not be valid
or effective until the Share Exchange Agreement between Transferor and Tele 59
d.o.o. in respect of the shares of Tele 59 d.o.o. and POP TV d.o.o. has been
fully executed by the parties thereto and the transfer contemplated thereby is
effective.

 

                      B. On the date of execution hereof (the Closing Date), the
Tele 59 business share is to be transferred to Transferee.

 

                      C. The transfer of the Tele 59 business share to
Transferee shall be completed with the notification of the transfer to the
director of the Transferee.

 

                      D. Any of the parties hereto is allowed to notify the
transfer of the relevant business share to the director of the Company, and the
Transferee shall be obliged to cause the director to register the transfer with
the Court Register. If the director of Transferee does not submit the
application for the registration of the business share transfer to the Court
Register in 15 (fifteen) days after the receipt of the notification of such
transfer, any of the parties hereto is allowed to submit such application to the
Court Register.

 

                      E. All rights derived from or related to the Tele 59
business share, including the possible right on the receipt of the profits for
the preceding years, that have not yet been distributed on the day hereof, shall
be transferred to Transferee on the Closing Date.

 

 

Article V. Transferor Representations and Warranties

 

                      A. The Transferor represents and warrants in favor of the
Transferee the following to be true and correct. These representations and
warranties are made as of the date hereof and as of the Closing Date.

 

                      a. Status of Transferor.  Transferor is a corporation duly
organized, validly existing under the laws of Slovenia.

 

                      b. Corporate Authorization. The Transferor has all
necessary corporate power and authority to enter into this Agreement and to
perform all obligations to be performed by it hereunder. This Agreement has been
duly authorized, executed and delivered by the Transferor and constitutes its
valid and binding obligation, enforceable according to its terms.

 

                      c. Non-Violation. The execution and delivery by the
Transferor of this Agreement and the consummation by the Transferor of the
transactions contemplated hereby are not prohibited by, do not violate any
provision of and will not result in the breach of or accelerate or permit the
acceleration of the performance required by the terms of, (i) any applicable
law, rule or regulation or any order, writ, injunction or decree of any court or
governmental authority of the Slovenia or any State thereof, including any
authority, department, commission, board, bureau, agency or instrumentality of
either of the foregoing in a manner which would have a material adverse effect
on the ability of the Transferor to perform its obligations hereunder or
thereunder, or (ii) any material contract, indenture, agreement or commitment to
which the Transferor is a party or bound.

 

                      d. No Governmental Consent Required. No consent, approval,
authorization or order of any governmental agency or body of Slovenia, any State
or instrumentality thereof is required for the execution and delivery by the
Transferor of this Agreement and the consummation by the Transferor of the
transactions contemplated hereby, the absence of which would have a material
adverse effect on the ability of the Transferor to perform its obligations under
this Agreement or the other agreements contemplated hereby.

 

     

 

--------------------------------------------------------------------------------

                      e. Organization of Tele 59. Tele 59 is a corporation duly
organized and validly existing under the laws of Slovenia.

 

                      f. Transfer of Tele 59 business share. As of the Closing
Date, the Transferor will transfer to the Transferee good and valid title to the
Tele 59 business share, free and clear of all liens, options and/or other
encumbrances or commitments of any kind. 

 

                      g. Consents. No consent or approval, registration (except
registration in the Court Register) declaration or filling with any Governmental
Authority is or will be required to be obtained or made in connection with the
execution and delivery of the Agreement or the consummation of any other
transaction contemplated hereby.

 

 

Article VI.  Transferee Representations and Warranties

 

                      B. Transferee hereby represents and warrants in favor of
the Transferor the following to be true and correct. These representations and
warranties are made as of the date hereof and as of the Closing Date.

 

                      a. Status of Transferee. The Transferee is a corporation
duly organized and validly existing under the laws of Slovenia.

 

                      b. Corporate Authorization. The Transferee has all
necessary corporate power and authority to enter into this Agreement and to
perform all obligations to be performed by it hereunder. This Agreement has been
duly authorized, executed and delivered by the Transferee and constitutes its
valid and binding obligation, enforceable according to its terms.

 

                      c. Non-Violation. The execution and delivery by the
Transferee of this Agreement and the consummation by the Transferee of the
transactions contemplated hereby are not prohibited by, do not violate any
provision of and will not result in the breach of or accelerate or permit the
acceleration of the performance required by the terms of, (i) any applicable
law, rule or regulation or any order, writ, injunction or decree of any court or
governmental authority of Slovenia or any State thereof, including any
authority, department, commission, board, bureau, agency or instrumentality of
either of the foregoing in a manner which would have a material adverse effect
on the ability of the Transferee to perform its obligations hereunder or
thereunder, (ii) the Articles of Incorporation or By-laws of  the Transferee or
(iii) any material contract, indenture, agreement or commitment to which the
Transferee is a party or bound.

 

                      d. No Governmental Consent Required. No consent, approval,
authorization or order of any governmental agency or body of Slovenia, any State
or instrumentality thereof is required for the execution and delivery by the
Transferee of this Agreement and the consummation by the Transferee of the
transactions contemplated hereby, the absence of which would have a material
adverse effect on the ability of the Transferee to perform its obligations under
this Agreement.

 

     

 

--------------------------------------------------------------------------------

Produkcja Plus d.o.o.: Janez Ujcic:         /s/ Marijan Jurenec /s/ Janez Ujcic 
Marijan Jurenec  Janez Ujcic            Lenko Vidmar:        /s/ Lenko Vidmar   
Lenko Vidmar 

 

     

 

--------------------------------------------------------------------------------

POWER OF ATTORNEY

 

With which I, Lenko Vidmar, born on 1.3. 1952, residing at 15 Vukovski dol,
Jarenina

 

Authorize:

 

Mr. Ujcic Janez, born on 24.2.1945, residing in Maribor, Ulica obnove 9, to sign
the Share Transfer Agreement Re Tele 59 in my name; the above named agreement
bears the ref. No SV 45/03 of the Notarial Protocol by mag. Nina Cešarek.

 

Lenko Vidmar

_____________________

 

     

 

--------------------------------------------------------------------------------